EXHIBIT NO. 4.1 SECURITY AGREEMENT SECURITY AGREEMENT (this “Agreement”), dated as of August , 2008, by and among Shearson Financial Network, Inc., a Nevada corporation (“Company”), and the secured parties signatory hereto and their respective endorsees, transferee and assigns (collectively the “Secured Party”). W I T N E S S E T H: WHEREAS, on June 16, 2008 (the “Petition Date”), the Company filed petitions in the United States Bankruptcy Court for the District of Nevada (the “Court”) for relief under Chapter 11 of the Bankruptcy Code (“Bankruptcy Code”), thereby initiating Chapter 11 Case No. 08-16350 (the “Chapter 11 Case”).The Company continues to operate its business, and manage its properties, as a debtor-in-possession pursuant to §§1107 and 1108 of the Bankruptcy Code; WHEREAS, prior to the Petition Date, the Secured Party provided financing to the Company pursuant to that certain Securities Purchase Agreement dated June 30, 2006, that certain Callable Secured Convertible Note dated June 30, 2006, that certain Security Agreement dated June 30, 2006, and certain other agreements by and among the Company, Secured Party and certain other parties, as the same has been amended or modified from time to time by the parties thereto; WHEREAS, the Company has requested that Secured Party provide a senior secured superpriority loan, to the Company in the form of a series of Senior Secured Superpriority Debtor-In-Possession Callable Secured Convertible Note in an aggregate amount up to $500,000; WHEREAS, the Company has agreed to issue to the Secured Party and the Secured Party has agreed to purchase from the Company certain Senior Secured Superpriority Debtor-In-Possession Callable Secured Convertible Note in an aggregate amount up to $500,000 (the “Notes”), which are convertible into shares of the Company’s Common Stock, par value $.001 per share (the “Common Stock”); and WHEREAS, in order to induce the Secured Party to purchase the Notes, the Company has agreed to execute and deliver to the Secured Party this Agreement for the benefit of the Secured Party and to grant to it a first priority security interest in certain property of the Company to secure the prompt payment, performance and discharge in full of all of the Company’s obligations under the Notes. NOW, THEREFORE, in consideration of the agreements herein contained and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1.
